Exhibit 10.1

SEPARATION AGREEMENT AND GENERAL RELEASE

Separation Agreement and General Release (“Agreement and Release”) by and
between Scott Heekin-Canedy (“Employee”) and The New York Times Company (the
“Company”):

WHEREAS, The New York Times Company has established The New York Times Company
Severance Pay Plan (as in effect on October 2, 2012, the “Severance Plan”); and

WHEREAS, the Severance Plan remains in place on October 2, 2012; and

WHEREAS, Employee is hereby given at least 21 days to consider the Severance
Plan and the terms of this Agreement and Release; and

WHEREAS, Employee’s position is being eliminated and as a result his employment
is being terminated and his last day of employment with the Company will be
December 30, 2012 (the “Separation Date”); and

WHEREAS, Employee’s participation in the Severance Plan is conditioned upon
Employee’s execution of this Agreement and Release no earlier than the
Separation Date;

NOW, THEREFORE, in exchange for and in consideration of the mutual promises set
forth in this Agreement and Release, it is agreed as follows:

 

1. (a) Employee is hereby given a period of seven (7) days from the date of
signing this Agreement and Release (the “Revocation Period”) during which
Employee may revoke this Agreement and Release, in writing, addressed to Michael
Golden, Vice Chairman, The New York Times Company, 620 Eighth Ave., New York,
New York 10018.

(b) If Employee signs this Agreement and Release no earlier than the Separation
Date, and does not revoke it, it will become effective and enforceable on the
eighth (8th) day following signing, and only then will Employee become a
participant in the Severance Plan and receive the benefits set forth herein.
Absent Employee’s revocation of this Agreement and Release after his execution
and during the Revocation Period, the Company acknowledges that it is required
to sign this Agreement and Release and shall promptly deliver a fully executed
agreement to Employee upon receipt of Employee’s executed agreement. In the
event Employee does not timely sign this Agreement and Release or if Employee
revokes this Agreement and Release during the Revocation Period, Employee shall
not be a participant in the Severance Plan and this Agreement and Release
(including, but not limited to, the obligation of the Company to make the
payments or provide the benefits set forth in paragraph 2 below) shall
automatically be deemed null and void. As described more fully in the Severance
Plan, Employee must not voluntarily resign his employment or be terminated for
Cause prior to the Separation Date and he must satisfy all other eligibility
criteria set forth in the Severance Plan to receive severance benefits under the
Agreement and Release and the Severance Plan. The Company confirms Employee is
not retiring for purposes of the Severance Plan.



--------------------------------------------------------------------------------

2. (a) If Employee has executed and submitted this Agreement and Release no
earlier than the Separation Date, and does not revoke this Agreement and Release
during the Revocation Period, and otherwise complies with all the terms and
conditions of the Severance Plan, all of which are required prerequisites, then
Employee shall be entitled to receive the following benefits:

(i) Employee shall receive fifty-two (52) weeks of severance pay and the gross
amount of the Severance Payment will be five hundred eighty-seven thousand, six
hundred eighty-seven dollars and zero cents ($587,687.00) (the “Severance
Payment”). The Severance Payment will be subject to applicable withholding taxes
and will be paid to Employee in periodic payments based on the payroll frequency
which applied to Employee prior to Employee’s Separation Date. If Employee dies
before all the payments described in this paragraph are made, the remaining
payments will be made to Employee’s estate.

(ii) If Employee is participating in The New York Times Company’s group medical,
dental, prescription, vision and hearing plans (“Group Health Plans”), Employee
(and Employee’s eligible dependents who are covered under any of the applicable
Group Health Plans as of October 2, 2012) will be entitled to continued
coverage, at the same contribution rate as applicable to the Employee
immediately prior to the Separation Date for a period equal to the equivalent
weeks for which Employee is receiving a Severance Payment on the same terms and
conditions as in effect for similarly situated active employees of the Company
during such period of extended coverage. Employee must authorize to have
Employee’s share of the contribution for Group Health Plan coverage deducted
from Employee’s Severance Payment by completing the coverage election form at
the end of this Agreement. If Employee becomes employed by another employer
during such period of extended coverage and becomes eligible to receive coverage
under such employer’s group health plans, Employee’s and Employee’s dependents’
continued coverage under the Group Health Plan(s) shall cease.

Following the period of extended coverage the Employee may be able to continue
Group Health Plan coverage in accordance with Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”) and the terms of the applicable
Group Health Plan.

(iii) The Company will provide Employee with a letter of reference.

(iv) The Company will not challenge Employee’s application for unemployment
insurance benefits.

(v) The Company will provide Employee with outplacement services at a level and
in a manner determined by the Company.

 

2



--------------------------------------------------------------------------------

(vi) Since Employee is a participant in the 2012 Annual Incentive Plan under the
Company’s 2010 Incentive Compensation Plan, and is electing to retire from the
Company simultaneously with the termination of his employment, on December 30,
2012, Employee will be eligible to receive an annual incentive award for 2012
(without pro-ration) based on Employee’s previously approved target annual
incentive award amount, and calculated as follows: 35% of the award will be
based on the 2012 financial performance as compared to target of The New York
Times Company measured and calculated in the same manner as for other
participants in the Annual Incentive Plan; 40% of the award will be based on the
2012 financial performance as compared to target of The New York Times Media
Group measured and calculated in the same manner as for other New York Times
Media Group participants in the Annual Incentive Plan; and the payment of 25% of
the award will be $205,690.50. The annual incentive award will be paid to
Employee in cash at or about the same time as such awards will be paid to active
employees, but prior to March 15, 2013, and will be subject to applicable
withholding taxes.

(vii) Notwithstanding the terms of The New York Times Company Long-Term
Incentive Plan (“LTIP”), the Compensation Committee of the Company’s Board of
Directors (the “Compensation Committee”) shall not exercise any negative
discretion with respect to the LTIP for the cycles in which Employee is eligible
for an award, unless the Compensation Committee exercises negative discretion
for executive officers generally with respect to those cycles.

(viii) The Company will provide Employee with financial counseling in 2013 and
2014 to the same extent provided to executive employees of the Company at
Employee’s level prior to the termination of his Employment. Such services will
be taxable to Employee.

(b) Article V and VI, Section 5 of the Severance Plan with regard to
Section 409A is incorporated herein and made a part hereof as if such language
was fully set forth herein. For purposes of Section 409A, the annual incentive
award payment shall be deemed a separate payment from the severance payments
hereunder. In addition, with respect to any payment constituting nonqualified
deferred compensation subject to Section 409A: (i) all expenses or other
reimbursements provided herein shall be payable in accordance with the Company’s
policies in effect from time to time, but in any event shall be made on or prior
to the last day of the taxable year following the taxable year in which such
expenses were incurred by Employee, (ii) no such reimbursement or expenses
eligible for reimbursement in any taxable year shall in any way affect the
expenses eligible for reimbursement in any other taxable year and (iii) the
right to reimbursement or in-kind benefits shall not be subject to liquidation
or exchanged for another benefit.

 

3. Employee hereby agrees and acknowledges that:

(a) The payments to be made and benefits to be provided in accordance with the
terms of the Severance Plan and described herein exceed any sums or benefits to
which

 

3



--------------------------------------------------------------------------------

Employee would otherwise be entitled under any applicable policy, plan and/or
procedure of the Company or any previous agreement or understanding between the
Employee and the Company;

(b) Following the Separation Date, except as provided for in this Agreement and
Release and the Severance Plan and without impacting any accrued vested benefits
under any applicable tax-qualified retirement or other benefit plans of the
Company, Employee will no longer participate or accrue service credit of any
kind in any Company-administered employee benefits plan. The Company confirms
that this Agreement and Release does not affect Employee’s rights and
entitlement (including the timing, form and amount of payments) under the
following Company plans and programs, except as provided in paragraph 2(a)(vi)
and (vii) above, and his termination shall be treated as a “retirement” under
all of the following plans: 1991 Executive Stock Incentive Plan, 1991 Executive
Cash Bonus Plan and 2010 Incentive Compensation Plan and all equity or
cash-based awards thereunder, Pension Plan, Supplemental Executive Retirement
Plan (the “SERP”), the Supplemental Executive Savings Plan, the Savings
Restoration Plan, the Supplemental Retirement and Investment Plan, Retiree
Medical Plan and the Deferred Executive Compensation Plan and any other plans
(other than the Severance Plan) in which Employee participated in prior to the
Separation Date for which he has either vested or accrued benefits as of the
Separation Date;

(c) The Company’s obligations under this Agreement and Release are in full
discharge of any and all of the Company’s liabilities and obligations to
Employee of any type whatsoever, whether written or oral, including, without
limitation, any claim for guaranteed employment, severance pay, bonus
compensation or other remuneration of any type, except that Employee will
continue to be indemnified under the Company’s by-laws and/or certificate of
incorporation, or if greater, under applicable law on the same basis as any
other employee or executive officer is so covered for the same or similar claim
or matter, will continue to be covered by the Company’s applicable Director’s
and Officer’s insurance policies to the same extent as other former executive
officer employees with respect to acts or omissions during Employee’s employment
with the Company;

(d) By timely signing and submitting this Agreement and Release, and not
revoking it during the Revocation Period, Employee has terminated any right to
employment or reemployment with the Company;

(e) Employee agrees that Employee: (i) has carefully read this Agreement and
Release in its entirety; (ii) has had an opportunity to consider fully the terms
of this Agreement and Release for at least twenty-one (21) days; (iii) is hereby
advised by the Company to consult with an attorney of Employee’s choosing in
connection with this Agreement and Release; (iv) has discussed this Agreement
and Release with Employee’s independent legal counsel, or has had a reasonable
opportunity to do so, and has had answered to Employee’s satisfaction any
questions Employee has asked with regard to the meaning and significance of any
of the provisions of this Agreement and Release; (v) fully understands the
significance of all of the terms and conditions of this Agreement and Release;
and (vi) is signing this Agreement and Release voluntarily and of Employee’s own
free will and assents to all the terms and conditions contained herein.

 

4



--------------------------------------------------------------------------------

4. (a) In consideration of the payments and other benefits provided for by the
Severance Plan, and as set forth in this Agreement and Release, Employee for
himself and for Employee’s heirs, executors, dependents, administrators,
trustees, legal representatives and assigns (hereinafter collectively referred
to as the “Releasors”), hereby forever releases and discharges the Company, and
any and all of its shareholders, subsidiaries, divisions, affiliated and related
entities, employee benefit and/or pension plans or funds, successors and
assigns, and any and all of its or their past, present or future officers,
directors, agents, stockholders, trustees, fiduciaries, administrators,
employees or assigns (whether acting as agents for the Company or its employee
benefit plans, or in their individual capacities) (hereinafter collectively
referred to as “Releasees”), from any and all claims, demands, causes of action,
and liabilities of any kind whatsoever (based upon any legal or equitable
theory, whether contractual, common-law, statutory, federal, state, local or
otherwise), whether known or unknown, by reason of any act, omission,
transaction, conduct or occurrence up to and including the date on which
Employee signs this Agreement and Release.

(b) Without limiting the generality of the foregoing, this Agreement and Release
is intended to and shall release Releasees from all claims, whether known or
unknown, which Releasors ever had, now have, or may have against Releasees
arising out of Employee’s employment with the Company, the termination of
Employee’s employment and Employee’s decision to participate in the Severance
Plan including, without limitation: (i) claims under Title VII of the Civil
Rights Act of 1964, the Equal Pay Act, the Age Discrimination in Employment Act,
the Older Workers Benefit Protection Act, the Worker Adjustment and Retraining
Notification Act, the Employee Retirement Income Security Act of 1974 (excluding
claims for accrued vested benefits under any company sponsored tax-qualified
pension plan in accordance with the terms of such plan and applicable law), the
Americans with Disabilities Act, the Family and Medical Leave Act, the National
Labor Relations Act, the Labor Management Relations Act (the Taft-Hartley Act),
the New York State Human Rights Law, and the New York City Administrative Code,
all as amended; (ii) any other claims of discrimination or retaliation in
employment (whether based on federal, state or local law or regulation,
statutory or decisional), as well as any claims in contract or tort including,
but not limited to, claims for breach of implied or express contracts; and
(iii) any claims arising out of the terms and conditions of Employee’s
employment with the Company and any and all claims arising out of execution of
this Agreement and Release, including, without limitation, Employee’s decision
to participate in the Severance Plan (but excluding claims to enforce benefits
and/or entitlements accrued or vested as of the Separation Date, including as
set forth in paragraph 3(b) of this Agreement and Release, and claims to enforce
this Agreement and Release, including, without limitation, with respect to
paragraph 3(c) of this Agreement and Release).

(c) Employee acknowledges and agrees that by virtue of the foregoing, Employee
has waived any relief available to Employee (including without limitation,
monetary

 

5



--------------------------------------------------------------------------------

damages, equitable relief and reinstatement) under any of the claims and/or
causes of action waived by Employee in this Agreement and Release. Therefore,
Employee agrees that Employee will not accept any award or settlement from any
source or proceeding (including but not limited to any proceeding brought by any
other person or by any government agency) with respect to any claim or right
waived by Employee in this Agreement and Release.

(d) In consideration for Employee signing and not revoking this Agreement and
Release, the Company and its subsidiaries, divisions and affiliated and related
entities hereby forever release and discharge Employee from any and all claims,
demands, causes of action, and liabilities of any kind whatsoever (based upon
any legal or equitable theory, whether contractual, common-law, statutory,
federal, state, local or otherwise), whether known or unknown, by reason of any
act, omission, transaction, conduct or occurrence up to and including the date
on which the Company signs the Agreement and Release.

 

5. (a) Employee represents and warrants that Employee has not commenced,
maintained, prosecuted or participated in any action, suit, charge, grievance,
complaint or proceeding of any kind against Releasees in any court or before any
administrative or investigative body or agency.

(b) Employee agrees that, in the event Employee is subpoenaed by any person or
entity (including, but not limited to, any government agency) to give testimony
(in a deposition, court proceeding, arbitration or otherwise) which in any way
relates to Employee’s employment with Releasees, unless prohibited by law or
regulation, Employee will give prompt written notice of such request to Kenneth
A. Richieri, Senior Vice President and General Counsel, The New York Times
Company, 620 Eighth Avenue, New York, NY 10018, fax number: (212) 556-4634, and
will make no disclosure until Releasees have had a reasonable opportunity to
contest the right of the requesting person or entity to such disclosure.

 

6. Following the Separation Date, Employee agrees not to in any way
intentionally disparage the Company, its subsidiaries, divisions, affiliates, or
any of their current and former officers, directors or employees, or make any
comments, statements, or the like to the media or to others that may be
considered to be derogatory or detrimental to their good names or business
reputations, nor will Employee disclose any confidential or proprietary
information obtained by Employee, or to be obtained by Employee, in the course
of Employee’s employment. Nothing contained in this Agreement and Release is
intended to prohibit or restrict Employee or the Company from providing truthful
information concerning Employee’s employment or the Company’s business
activities to any government, regulatory or self-regulatory agency or in
response to a judicial subpoena, as long as, in the case of Employee, Employee
complies with the provisions of paragraph 5(b). In addition, Employee shall be
permitted to disclose confidential and/or proprietary information and make any
truthful statement in connection with any enforcement or defense of his rights
under this Agreement and Release or pursuant to any other agreement with the
Company or any plan set forth in paragraph 3(b) above.

 

6



--------------------------------------------------------------------------------

7. Employee agrees that Employee has or will return to the Company, by the
Separation Date (or immediately thereafter), all property belonging to the
Company, including but not limited to equipment, keys, and documents or
materials in Employee’s possession or control containing confidential or
proprietary information of the Company, except for documents pertaining to
benefits to which Employee is entitled.

 

8. In the event that Employee breaches paragraphs 5 or 7, or intentionally
breaches paragraph 6, or otherwise seeks to bring a claim that is waived and
released herein by him, Employee shall forfeit any unpaid severance benefits
under paragraph 2(a)(i), and the Company shall be entitled to pursue all other
relief legally available to it, provided that the Company shall provide Employee
with written notice specifying the claimed breach and an opportunity for
Employee to cure such breach within ten (10) business days of Employee’s receipt
of such notice and if Employee cures such breach within such cure period, there
shall be no forfeiture of the unpaid severance.

 

9. Except as may be preempted by the Employee Retirement Income Security Act of
1974, as amended, and other applicable federal law, this Agreement and Release
shall be governed by the laws of the State of New York, and the parties in any
action arising out of this Agreement and Release shall be subject to the
jurisdiction and venue of the federal and state courts, as applicable, in New
York County, New York.

 

10. This Agreement and Release is binding upon, and shall inure to the benefit
of, the parties and their respective heirs, executors, administrators,
successors and assigns. In the event of an asset sale in which the successor to
all or substantially all of the Company’s assets does not assume this Agreement
and Release (either in writing or by operation of law), the Company will make
appropriate arrangements to ensure Employee gets the benefits of this Agreement
and Release.

 

11. If, at any time after the date of the execution of this Agreement and
Release, any provision of this Agreement and Release shall be held by any court
of competent jurisdiction to be illegal, void, or unenforceable, such provision
shall be of no force and effect. The illegality or unenforceability of such
provision, however, shall have no effect upon, and shall not impair the
enforceability of, any other provision of the Severance Plan or the Agreement
and Release. If a court should determine that any portion of this Agreement and
Release is overbroad or unreasonable, such provision shall be given effect to
the maximum extent possible by narrowing or enforcing in part that aspect of the
provision found to be overbroad or unreasonable.

 

12. This Agreement and Release constitutes the complete understanding between
the parties and may not be changed orally. Employee acknowledges that neither
the Company, nor any representative of the Company has made any representation
or promises to Employee other than as expressly set forth herein. No other
promises or agreements shall be binding unless in writing and signed after the
Separation Date by the parties to be bound thereby. In the event this Agreement
and Release is inconsistent with the terms of the Severance Plan, the terms of
the Severance Plan will govern.

 

7



--------------------------------------------------------------------------------

[Intentionally Left Blank]

 

8



--------------------------------------------------------------------------------

EMPLOYEE’S COVERAGE ELECTION/CONSENT TO DEDUCTION

Please elect whether or not you want continued coverage under the Company’s
Group Health Plans. If you elect continued coverage, you must have your share of
the contribution for continued Group Health Plan coverage deducted from your
severance payment. If you do not authorize the deduction by checking “yes”
below, you will not receive continued Group Health Plan coverage: (check one)

 

     YES, PLEASE DEDUCT. I consent to have my share of the contribution for
continued Group Health Plan coverage deducted from my Severance Payment.      
OR      I DO NOT WANT CONTINUED GROUP HEALTH PLAN COVERAGE. I understand my
current coverage will terminate and my only rights will be those provided for
under COBRA.   

 

9



--------------------------------------------------------------------------------

            THIS SEPARATION AGREEMENT AND GENERAL RELEASE HAS IMPORTANT LEGAL
CONSEQUENCES TO EMPLOYEE. EMPLOYEE SHOULD CONSULT AN ATTORNEY OF EMPLOYEE’S
CHOICE PRIOR TO SIGNING THIS DOCUMENT.

            BY SIGNING BELOW, I HEREBY DECIDE TO PARTICIPATE IN THE NEW YORK
TIMES COMPANY SEVERANCE PAY PLAN UNDER THE TERMS AND CONDITIONS SET FORTH ABOVE.

            YOU AGREE THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO
THIS AGREEMENT DO NOT RESTART, EXTEND OR AFFECT IN ANY MANNER THE ORIGINAL
TWENTY-ONE (21) CALENDAR DAY CONSIDERATION PERIOD, DESCRIBED ABOVE.

 

   

 

    

 

Dated:

         Scott Heekin-Canedy

STATE OF NEW YORK     )

                                              ) ss.:

COUNTY OF                       )

On this          day of                      2012, before me personally came
Scott Heekin-Canedy to me known and known to me to be the person described in
and who executed the foregoing Separation Agreement and General Release, and
(s)he duly acknowledged to me that (s)he executed the same.

 

        

 

         Notary Public

 

Accepted and

Agreed By:

 

 

      Michael Golden, Vice Chairman       The New York Times Company

Dated:

 

 

 

10